Citation Nr: 0507699	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  93-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision, of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Nashville, Tennessee.  After three remands and two 
decisions denying an evaluation in excess of 30 percent for 
PTSD, which were vacated by the United States Court of 
Appeals for Veterans Claims ("the Court"), the Board in May 
2004 remanded the claim of an increased rating for PTSD for 
further development and the claim of TDIU for the issuance of 
a statement of the case.  In October 2004, the RO issued a 
statement of the case on the issue of the TDIU, but the 
veteran did not perfect an appeal on that issue.

The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.


REMAND

The veteran reported at the August 2004 VA examination that 
he was currently being treated at a VA medical center for his 
PTSD.  In July 2002, the RO last received records from that 
VA medical center.  Therefore, more recent records from that 
VA medical center need to be obtained.  See 38 C.F.R. § 3.159 
(2004).  

The record establishes that the veteran failed to cooperate 
with a social and industrial survey.  Further development 
regarding employment status is precluded by his refusal to 
cooperate.

Accordingly, this case is remanded for the following:

The RO should obtain all records from the 
VA medical center in Memphis, Tennessee, 
pertaining to psychiatric treatment for 
the period from July 2002 to the present. 


If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


